                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
       Plaintiff,                                   )
                                                    )
v.                                                  )      Case No. 15-00096-01-CR-W-SRB
                                                    )
TONY B. THOMAS,                                     )
                                                    )
       Defendant.                                   )

                                           ORDER

       Before this Court is Magistrate Judge Lajuana M. Counts’s Report and Recommendation

(Doc. #147) recommending that the Court deny Defendant Tony B. Thomas’s numerous pro se

motions asking the Court to suppress evidence obtained during the search of his vehicle on

August 11, 2013 (Doc. ##92, 94, 100, 103, 104, 112, 117, and 122). Defendant is now

represented by counsel who filed Objections to Report and Recommendation on March 25, 2020,

on Defendant’s behalf. (Doc. #156). After an independent review of the record, the applicable

law, and the parties’ arguments, the Court ADOPTS the Report and Recommendation (Doc.

#147). Accordingly, it is hereby ORDERED that the Report and Recommendation (Doc. #147)

be attached to and made a part of this Order. Defendant’s Objections to Report and

Recommendation (Doc. #156) are OVERRULED, and Defendant’s motions asking the Court to

suppress evidence (Doc. ##92, 94, 100, 103, 104, 112, 117, and 122) are DENIED.

       IT IS SO ORDERED.

                                                    /s/ Stephen R. Bough
                                                    STEPHEN R. BOUGH
                                                    UNITED STATES DISTRICT JUDGE

Dated: March 31, 2020
